Citation Nr: 1223546	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-21 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an upper back disability.

2.  Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the claims on appeal.

The Veteran's claim was remanded for additional development in May 2011.  The matter again is before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for multiple back disabilities.  Despite the extensive development already undertaken, the Board finds that the claims must again be remanded.

Pursuant to the Board's May 2011 remand the Veteran was afforded a VA examination in May 2011.  The examiner, following review of the medical records, the Veteran's own statements, physical examination, and review of the medical literature concluded that it was less likely as not that the Veteran's cervical, thoracic, and lumbar spine disabilities were caused by or related to military service.  The examiner provided an extensive rationale for those conclusions.  As to the etiology of the lumbar spine disability, the examiner stated: 

A single episode of back pain diagnosed as lumbar strain is noted in service treatment records.  Veteran claimed at time of discharge from service [] multiple episodes of lumbar strain during service that were self treated.  Veteran served as a medic.  Claims of multiple episodes are not substantiated in the records.  Physical examination at time of discharge was normal exam.  Veteran in private treatment records shows a history of Motor Vehicle Accident in 1999 and Lumbar injury on workmen's compensation claim after service.  X-Rays of the lumbar spine show advanced arthritic changes at L4-[L]5 level.  This is not atypical for age with obesity.  It is speculation that the L4-[L]5 arthritic change is due to the 1999 MVA or to the 2005 workmen's compensation claim.  But is not consistent with a single episode of muscle strain documented in service record.

The Board's primary concern is that the examiner's rationale appears to discount the Veteran's reported low back incidents in service that he self-treated.  As noted, although the VA examiner did initial refer to the Veteran's report of multiple episodes of back strain in service, the examiner later noted that such episodes were not substantiated in his records, and the examiner confined his ultimately opinion to whether the current disability was related to the single episode of muscle strain documented in his treatment records.

In this regard, the Board notes that the United States Court of Appeals for the Federal Circuit held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that a veteran's report of in-service symptoms is not deemed less than credible solely because there is no objective medical evidence corroborating those symptoms at the time.  In this case, the Board finds no reason to doubt the Veteran's credibility as to these reports.  In addition, the Board observes that these reports are entitled to certain additional degree of weight in light of the Veteran's documented service as a medic that implies a level of medical training.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Moreover, the Veteran's Report of Medical History at separation indicated a history of recurrent back pain that he described to the examiner as intermittent low back pain with no neurological symptoms, for which he was prescribed muscle relaxers.  Thus, there is some nearly contemporaneous evidence supporting the Veteran's current claims regarding ongoing low back problems in service.  As such, the Board concludes that an addendum opinion from the May 2011 examiner is necessary in light of the foregoing.

Given the potentially interrelated nature of the Veteran's lumbar spine disability and his other back disabilities, adjudication both claims on appeal will be deferred pending resolution of the lumbar spine claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements for the claims file to be sent to the same examiner who conducted the May 2011 VA examination.  If the same VA examiner is not available, then the claims file should be provided to another appropriate examiner for opinion or examination, as appropriate.  The examiner should be asked to issue an addendum to the May 2011 examination report.  Specifically, the examiner should be asked to review the Veteran's complete claims file, including this remand, and all other relevant records.  After reviewing the foregoing, the examiner should offer an opinion as to whether the Veteran's current degenerative joint disease of the lumbar spine at L4-L5 was caused by or a result of military service.  In that regard, the examiner should consider as credible the Veteran's reports of multiple incidents of self-treated low back problems during service, despite the absence of contemporaneous service treatment records documenting each incident.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  After the above is complete, readjudicate the claims.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


